Citation Nr: 1418865	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-47 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hypertension and ischemic heart disease, respectively.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims of service connection for hypertension and ischemic heart disease are decided.

The Veteran has submitted multiple statements indicating that he takes medications for hypertension and contending that the stress of serving in combat in Vietnam caused his hypertension as far back as 1967.  He also contends that his 1980 separation examination, which notes dizziness, is evidence that his hypertension began in service.  The Veteran has not yet been afforded a VA examination for this claim.  In view of the evidence, the Board finds it necessary to remand the claim for a VA examination and medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding ischemic heart disease, the Veteran has submitted multiple statements contending that he is being treated for high cholesterol which, he argues, indicates that he suffers from ischemic heart disease and/or coronary artery disease.  The Board notes that the RO has conceded Agent Orange exposure and that the Veteran contends he should be granted service connection for ischemic heart disease under 38 C.F.R. § 3.309(e).

The Veteran was afforded a July 2011 VA examination for ischemic heart disease which indicated that there was no current evidence of ischemic heart disease.  However, the examiner indicated that the Veteran had atypical chest pain and did not preclude a diagnosis of ischemic heart disease from being made.  Therefore, as the most recent VA examination is from 2011, the Board finds a new VA examination with an opinion would aid in deciding the outcome of the claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to provide the names, addresses, 
and approximate dates of treatment of all health care providers, both VA and private, dating since July 2011.  After securing any necessary releases, the RO/AMC should request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified. 

2.  After the above requested records, if any, have been associated with the claims file, schedule the Veteran for a VA examination in connection with his hypertension and ischemic heart disease claims.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results, including a diagnosis, should be reported in detail.

The examiner should determine whether the Veteran has ischemic heart disease.  If he does not, an explanation should be provided as to why this is the case.

The examiner should also provide an opinion as to whether the Veteran's hypertension at least as likely as not (50 percent probability or greater) arose during the Veteran's military service or is otherwise etiologically related to service.  The examiner should consider the Veteran's presumed exposure to herbicides such as Agent Orange and symptoms noted at separation, to include dizziness, in providing the requested opinions.

The examiner should explain the medical basis for the conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

